Citation Nr: 0320319	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  00-00 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey



THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to an initial disability rating in excess of 
20 percent for the service-connected osteoarthritis of the 
right knee.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from August 1963 to August 
1965.

This case now comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 decision of the RO.  

The veteran and his wife testified at a hearing at the RO 
before a Hearing Officer in March 2000.

The veteran and his wife testified at a hearing at the RO 
before the undersigned Acting Veterans Law Judge in February 
2003.



REMAND

(1)  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  

In addition, as to the merit of the claims, because the RO 
has not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  


(2)  Service Connection for a Left Knee Disability

The records in the claims folder show that the veteran is 
receiving Social Security benefits based upon disability.  
Some of the medical evidence that was used by SSA to award 
disability benefits may not have been obtained by VA.  The 
Court has held that when VA is put on notice of the existence 
of relevant SSA records, VA must seek to obtain those records 
before proceeding with the appeal.  Lind v. Principi, 3 Vet. 
App. 493, 494 (1992).

The duty to assist the veteran in the development of facts 
pertinent to his claim for service connection includes 
obtaining all relevant records and to provide him with an 
adequate examination.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The new law provides that an examination is necessary where 
there is competent evidence of a current disability, evidence 
that the current disability may be related to service, and 
the evidence is insufficient to decide the claim.  See 38 
U.S.C.A. 5103A.  

In this case, there is competent evidence of osteoarthritis 
of the left knee, as well as of osteopenia.  The veteran 
testified that he had injured both knees in service during 
the same incident of falling while playing softball.  Service 
connection has been established for osteoarthritis of the 
right knee.

Post-service medical records reflect that the veteran walks 
with a mild antalgic gait and favors the right knee.  Here, 
there is a reasonable possibility that a disorder of the left 
knee claimed by the veteran may be present, and that the 
service-connected osteoarthritis of the right knee may be 
implicated in causing such disorder.  Under the 
circumstances, the veteran should undergo a VA compensation 
examination to ascertain any interrelationship in this case 
between any disorder, including arthritis, that may be 
present and the service-connected right knee disability.  
Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Likewise, where there is a reasonable possibility that a 
current condition is related to or is the residual of a 
condition or injury experienced in service, VA should seek a 
medical opinion as to whether the veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).  


(3)  Evaluation of the Service-Connected Osteoarthritis of 
the Right Knee

The veteran contends that his right knee is painful, which 
hinders his ability to walk, bend, climb, sleep, and work in 
his prior occupation as an electrician.  He also contends 
that his knee gives way at times.  There is a May 2001 
diagnosis of degenerative disease of the right knee.

The veteran also maintains that, although he was afforded a 
VA examination in May 2001, this examination did not reflect 
the full extent of his knee disability to include 
instability, limitation of motion, and pain.  The report of 
the May 2001 VA examination indicates that the range of 
motion of the veteran's right knee was from 90 to 
110 degrees; the degree of extension was not indicated.  Nor 
was there an opinion as to the current severity, including 
functional impairment, of the veteran's right knee 
disability, nor any findings with regard to instability.  As 
such, the Board finds that the veteran's service-connected 
disability should be re-examined.

VA has the duty to provide the veteran with an examination to 
obtain sufficient clinical findings to determine the severity 
of the service-connected osteoarthritis of the right knee, 
including the extent he may have additional functional 
impairment due to his pain and painful motion, limited or 
excess movement, weakness, fatigability, and incoordination.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Accordingly, a remand is necessary for a thorough and 
contemporaneous medical examination to determine the current 
severity of the veteran's service-connected osteoarthritis of 
the right knee.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).

In addition, the Board notes that the Court recently rendered 
a decision in Fenderson v. West, 12 Vet. App 119 (1999).  The 
Board notes that, according to Fenderson, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.

In this case, the RO granted a 20 percent rating for the 
service-connected osteoarthritis of the right knee, effective 
the original date of claim in July 1998.  As such, the RO 
apparently did not find that staged ratings were warranted.  
However, when the RO reconsiders the veteran's claim, 
pursuant to this remand, the RO should consider the 
application of staged ratings, if warranted.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps, 
in accordance with 38 U.S.C.A. 
§ 5103A(c), to request that the veteran 
supply the names and addresses of all 
facilities that have treated him for any 
knee disability.  The RO should then take 
all necessary steps to obtain copies of 
all records not already contained in the 
claims folder.  The RO should also inform 
the veteran of any records it has been 
unsuccessful in obtaining as provided 
under 38 U.S.C.A. § 5103A(b)(2).  

2.  The RO should obtain from SSA a copy 
of their decision regarding the 
appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon in that 
decision.

3.  The veteran should be afforded a VA 
examination to determine the nature, 
severity, and etiology of any left knee 
disability.  All indicated studies should 
be performed and all clinical findings 
reported in detail.  The examiner should 
also review the service medical records, 
and post-service medical records and 
offer opinions as to:

a.  Whether it is at least as likely 
as not that the veteran's left knee 
disability is related to the 
incident of falling in service while 
playing softball, as reported by the 
veteran, or to another incident or 
injury in service; and 

b.  Whether it is at least as likely 
as not that the veteran's service-
connected osteoarthritis of the 
right knee, or his mildly antalgic 
gait in favoring the right knee, 
caused or increased the disability 
found in the veteran's left knee.

The examiner should support the opinions 
by discussing medical principles as 
applied to the specific evidence in the 
veteran's case. The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

4.  The veteran should be scheduled for a 
VA examination to determine the severity 
of the service-connected osteoarthritis 
of the right knee.  All indicated studies 
should be performed and all clinical 
findings reported in detail, including 
ranges of motion, degrees of extension 
and flexion, instability, and 
degenerative joint disease.

Specifically, the examiner should express 
an opinion as to whether or not there is 
painful motion or weakness associated 
with the right knee. The examiner should 
be asked whether pain or weakness 
significantly limits functional ability 
during flare-ups or when the joint is 
used repeatedly over a period of time. 
The examiner should also be asked to 
determine whether the right knee exhibits 
weakened movement, fatigability, or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss.

In order to assist the examiner in 
providing the requested information, the 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.

5.  The RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  

6. After the above development, the RO 
should review the claims.  The review of 
the claim for a higher evaluation for the 
service-connected osteoarthritis of the 
right knee should consider provisions of 
38 C.F.R. §§ 4.40 and 4.45, dealing with 
functional impairment due to pain; the 
provisions of 38 C.F.R. § 3.321 
concerning an extraschedular evaluation 
based on interference with employment; 
and the applicability of staged ratings, 
if warranted.

7.  If any action remains adverse to the 
veteran, an appropriate Supplemental 
Statement of the Case should be sent to 
him and his representative, and they 
should be afforded an opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.

The veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claims and that 
his failure, without good cause, to report for scheduled 
examinations could result in the denial of those claims.  38 
C.F.R. § 3.655 (2002).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




